DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/847,096, the examiner acknowledges the applicant's submission of the RCE amendments dated 3/1/2022. At this point, claims 1-2, 4-5, 8-10, 12-13 and 16-19 have been amended and claims 7 and 15 are cancelled. Claims 1-6, 8-14 and 16-20 are allowable. 
Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 9 and 17, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…settinq a state of one of the dual-purpose drives of the RAID group to a first value to cause the dual-purpose drive to operate as a capacity drive in the RAID group such that 10 workload on the RAID group is distributed across the capacity drives of the RAID group that are classified as healthy, the capacity drives of the RAID group that are classified as beinq in danqer of failing, and the one of the dual-purpose drives; and when the number of failing drives is greater than the minimum spare capacity value for the RAID group, setting the state of the one of the dual-purpose drives of the RAID group to a second value to cause the dual-purpose drive to operate as a dedicated spare drive in the RAID group such that the I/O workload on the RAID group is distributed across the capacity drives of the RAID group that are classified as healthy and the capacity drives of the RAID group that are classified as being in danger of failing, and not distributed to 216/847,096 the one of the dual-purpose drive until one of the healthy capacity drives of the RAID qroup, or one of the capacity drives of the RAID qroup classified as beinq in danger of failing, actually fails”.
The closest prior art Vankamamidi et al., US PGPUB 2017/0344431 – teaches that in the event that disk drives in the RAID groups 190 fail, the spare disk drives 192 still fulfill their designated role as spares. For example, upon a disk drive failure in a RAID group, the RAID controller 160 may proceed to rebuild the data of the failed disk drive into available space within that RAID group and/or within the spare segments used for overprovisioning the RAID group, and/or within other spare segments(Column 5, lines 1-19,Column 7, lines 53-67 and Column 8, lines 1-34; FIGs. 1, 2 and 6 and related text),so these spare disk drives are used to operate as either spare drives or as capacity drives depending on the failure status but not the specific limitations as recited.
Dependent claim(s) 2-6, 8, 10-14, 16 and 18-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 9 and 17 upon which claims 2-6, 8, 10-14, 16 and 18-20  depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135